Name: Decision of the European Central Bank of 22Ã April 2004 amending Decision ECB/2001/15 of 6Ã December 2001 on the issue of euro banknotes (ECB/2004/9)
 Type: Decision
 Subject Matter: European construction;  monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2004-06-09

 9.6.2004 EN Official Journal of the European Union L 205/17 DECISION OF THE EUROPEAN CENTRAL BANK of 22 April 2004 amending Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (ECB/2004/9) (2004/506/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community and in particular Article 106(1) thereof, and to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 16 thereof, Having regard to Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (1), Whereas: (1) In view of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union and their respective national central banks becoming part of the European System of Central Banks (ESCB) on 1 May 2004, Decision ECB/2004/5 of 22 April 2004 on the national central banks' percentage shares in the key for subscription to the European Central Banks capital (2) lays down with effect from 1 May 2004 the new weightings assigned to the national central banks (NCBs) in the key for subscription to the European Central Banks (ECBs) capital. (2) Article 1(d) of Decision ECB/2001/15 defines the banknote allocation key by reference to the Annex to Decision ECB/2001/15, which specifies the key applying from 1 January 2004. Decision ECB/2001/15 needs to be amended accordingly in order to determine the banknote allocation key applying from 1 May 2004, HAS DECIDED AS FOLLOWS: Article 1 Amendment to Decision ECB/2001/15 Decision ECB/2001/15 is amended as follows: 1. the final sentence of Article 1(d) is replaced by the following: The Annex to this Decision specifies the banknote allocation key applying from 1 May 2004.; 2. the Annex to Decision ECB/2001/15 is replaced by the text set out in the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 May 2004. Done at Frankfurt am Main, 22 April 2004. The President of the ECB Jean-Claude TRICHET (1) OJ L 337, 20.12.2001, p. 52. Decision as amended by Decision ECB/2003/23 (OJ L 9, 15.1.2004, p. 40). (2) See page 5 of this Official Journal.